 1   ALLACCESS LAW GROUP
     Irene Karbelashvili, State Bar Number 232223
 2   irene@allaccesslawgroup.com
     Irakli Karbelashvili, State Bar Number 302971
 3
     irakli@allaccesslawgroup.com
 4   19 North Second Street, Ste 205
     San Jose, CA 95113
 5   Telephone: (408) 295-0137
     Fax: (408) 295-0142
 6
 7   Attorneys for DEBRA VOLLE, Plaintiff

 8
                                  UNITED STATES DISTRICT COURT
 9
10                             NORTHERN DISTRICT OF CALIFORNIA

11                                     SAN FRANCISCO DIVISION
12
                                                      )    Case No. 18-cv-01935-WHO
13     JOHN RODGERS,                                  )
14                            Plaintiff,              )    PLAINTIFF’S NOTICE OF
                                                      )    VOLUNTARY DISMISSAL OF
15     vs.                                            )    ACTION WITH PREJUDICE;
                                                      )    REQUEST TO RETAIN
16     EL SOBRANTE FUELS, INC., a                     )    JURISDICTION OVER THE
17     California corporation, d/b/a QUICK GAS        )    SETTLEMENT AGREEMENT; AND
       MART; and DOES 1-10, inclusive,                )    ORDER THEREON
18                                                    )
                              Defendants.             )
19                                                    )
20                                                    )

21           PLEASE TAKE NOTICE that Plaintiff JOHN RODGERS dismisses this action in its
22   entirety with prejudice pursuant to FRCP 41(a)(1)(A)(i) with each side bearing his/its own
23   attorneys’ fees, costs, and litigation expenses. Defendant EL SOBRANTE FUELS, INC., a
24   California corporation, d/b/a QUICK GAS MART has filed neither an answer nor a motion for

25   summary judgment.
             The settlement is condition upon future remediation of the premises at issue. Therefore,
26
     Plaintiff JOHN RODGERS respectfully requests that this court retain jurisdiction over the
27
     parties’ settlement agreement in accordance with Paragraph 7 of General Order 56.
28


     NOTICE OF VOLUNTARY DISMISSAL AND ORDER RETAINING JURISDICTION OVER
              THE SETTLEMENT AGREEMENT – CASE NO. 18-cv-01935-WHO
                                     1
 1        Respectfully submitted,

 2
 3
 4
          Dated: November 28, 2018   /s/ Irene Karbelashvili       _________
 5                                   Irene Karbelashvili, Attorney for Plaintiff
                                     JOHN RODGERS
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     NOTICE OF VOLUNTARY DISMISSAL AND ORDER RETAINING JURISDICTION OVER
              THE SETTLEMENT AGREEMENT – CASE NO. 18-cv-01935-WHO
                                     2
 1          FOR GOOD CAUSE SHOWN, IT IS SO ORDERED:

 2          This action is dismissed with prejudice with each side bearing his/its own attorneys’ fees,
     costs, and litigation expenses. The Court retains jurisdiction over the settlement agreement.
 3
 4
 5
 6          Dated: November 29, 2018                      __________________________
                                                          United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     NOTICE OF VOLUNTARY DISMISSAL AND ORDER RETAINING JURISDICTION OVER
              THE SETTLEMENT AGREEMENT – CASE NO. 18-cv-01935-WHO
                                     3
